UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Horizons ETF Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): One Bryant Park New York, New York 10036 Telephone Number (including area code): (212) 205-8300 Name and address of agent for service of process: Andrew J. Nathanson, Esq. Horizons ETF Trust One Bryant Park New York, New York 10036 With copies of Notices and Communications to: Michael W. Mundt, Esq. Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036-2652 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 10th day of December, 2013. Horizons ETF Trust (REGISTRANT) By:/s/ Robert E. Shea Robert E. Shea Trustee and Treasurer Attest:/s/ Andrew J. Nathanson Andrew J. Nathanson Secretary
